BOOCHEVER, Circuit Judge,
concurring in part, dissenting in part:
I concur in the majority’s discussion of exclusive jurisdiction, but I respectfully dissent from its conclusion that res judicata applies to this case.
From the majority’s rendition of the facts, it might appear that D.C. No. Civ. S-82-463 was dismissed for untimeliness. Even if this were the case I cannot agree that a dismissal of one appeal as untimely would bar a prior timely appeal as res judicata. We need not address this issue, however. The action was dismissed for lack of subject matter jurisdiction.
The district court had before it the motion to dismiss Marin’s first amended complaint in 82-463 when Marin filed his second amended complaint in that same action. The court simultaneously ruled on the motion to dismiss and Marin’s implicit motion for leave to amend his complaint. Marin *595v. United States, No. S-82-463, slip op. at 11 (E.D.Cal. July 22, 1983).
The district court’s denial of the implied motion for leave to amend was based “on the ground of futility.” [Id. at 9] First, the court found that the second amended complaint did not resolve the jurisdictional bar of 42 U.S.C. §§ 405(h) and 1395Ü. [Id. at 10] Additionally, the second amended complaint failed to allege governmental conduct that would be actionable “if the United States were a private party, and ... therefore failed to state FTCA claims.” [Id.] Finally, and alternatively, the motion was futile because “the proposed second amended complaint, were it to be filed, would be subject to dismissal on the ground of untimeliness.” [Id. at 11] (emphasis added).
The district court was quite clear that it was dismissing the action for lack of subject matter jurisdiction:
[Plaintiffs’ [first] amended complaint must be dismissed for several reasons. First, FTCA jurisdiction does not appear on the face of the complaint in that (1) plaintiffs have not alleged prior presentation of their tort claims to the appropriate federal agency as required by 28 U.S.C. § 2675(a), and (2) there is no FTCA jurisdiction to review claims arising under the Medicare Act. 42 U.S.C. §§ 405(h), 1395Ü. Furthermore, plaintiffs have failed to state an FTCA claim in that they have failed to allege conduct that would be actionable under state law if the United States were a private person. 28 U.S.C. § 2674. For each of these reasons, plaintiffs’ amended complaint will be dismissed. [CR 21 at 8]
In any event, since leave to amend was denied, the judgment of dismissal which the majority holds has res judicata effect, must have been based on the inadequacies of the first amended complaint, i.e., lack of subject matter jurisdiction. Judgment of dismissal for lack of subject matter jurisdiction does not bar another action by plaintiff on the same claim. E.g., Segal v. American Telephone & Telegraph Co., 606 F.2d 842, 844 (9th Cir.1979); Fed.R.Civ.P. 41(b); see generally 18 C. Wright, A. Miller and E. Cooper, Federal Practice and Proeedure § 4436 (1981). The dismissal of D.C. No. C.V. S-82-463 cannot prevent Marin from proceeding with D.C. No. Civ. S-83-329.